         Case 1:18-cv-03501-JGK Document 210 Filed 12/07/18 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK



DEMOCRATIC NATIONAL
COMMITTEE,

                               Plaintiff,
                                                          Case No. 1:18-cv-3501-JGK-SDA
                       v.

THE RUSSIAN FEDERATION, et al.,

                               Defendants.


          DEFENDANT DONALD J. TRUMP FOR PRESIDENT, INC.’S
                 RULE 7.1 DISCLOSURE STATEMENT

   The undersigned counsel of record for Donald J. Trump for President, Inc. (the “Campaign”)

hereby certifies, pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 7.1.1, that the

Campaign has no parent corporation and that no publicly held corporation owns 10% or more of its

stock.



Dated:   December 7, 2018                        /s/ Michael A. Carvin
         New York, New York                      Michael A. Carvin
                                                 JONES DAY
                                                 51 Louisiana Avenue, NW
                                                 Washington, DC 20001
                                                 Tel: (202) 879-3939
                                                 Fax: (202) 626-1700
                                                 macarvin@jonesday.com

                                                 Counsel for Donald J. Trump for President, Inc.
          Case 1:18-cv-03501-JGK Document 210 Filed 12/07/18 Page 2 of 2



                                 CERTIFICATE OF SERVICE

         I certify that on December 7, 2018, I caused the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system, which will send a notice of electronic fil-

ing to all registered parties.


Dated:    December 7, 2018                     /s/ Michael A. Carvin
                                               Michael A. Carvin

                                               Counsel for Donald J. Trump for President, Inc.
